DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued 35 U.S.C. § 112(a) rejection of claim 21 is withdrawn in view of cancelled claim 21. 

 	The Applicant’s arguments with respect to claims #11, 16, 18-20, and 22 in the reply filed on March 31, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #11, 16, 18-20, and 22 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the multilayer structure is such that an amorphous metal layer and a crystalline metal layer are alternately stacked . . . wherein the two or more types of metals each have a difference in atomic numbers of three or more groups” (claim 11).
3) directly contacting each other because Cowell teaches interleaved AlPO layers.  See Cowell, FIG. 17.  Applicant’s arguments are affirmed.
	No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829